Delaplaine, J.,
delivered the opinion of the Court.
Roy Fink was found guilty by Nita S. Crane, a trial magistrate in Prince George’s County, on charges of petty larceny and was sentenced to the Maryland House of Correction for the period of two years. He has applied here for leave to appeal from refusal of a writ of habeas corpus.
Petitioner alleges that the magistrate told him that “she would fine him instead of giving him a sentence, but she knew he had no money to pay a fine.” He alleges *660that he is under 21 years of age and that he had no money when he was arrested and not even a postage stámp to enable'him to notify his parents, and he assumed that the police would notify them, as he requested them to do. He alleges that his parents did not know where he was until two weeks after he was sentenced. He contends that he would not have been sent to the House of Correction if his parents had been notified, because they would have paid his fine.
’ The imposition of sentence in a criminal case is a matter within the province of the trial judge or magistrate. The Court of Appeals generally has' no right to determine the penalty within the statutory limits. Reid v. State, 200 Md. 89, 88 A. 2d 478. Petty larceny may be punished in this State by either fine or imprisonment or both. Code 1951, art. 27, sec. 406, as amended by Laws 1952, ch. 18. Petitioner does not allege that he was innocent. He has alleged nothing to justify his release on habeas corpus.

Application denied, with costs.